Title: Thomas Jefferson to William Dickson, 20 April 1810
From: Jefferson, Thomas
To: Dickson, William


          
            Sir
             
                     Monticello 
                     Apr. 20. 10.
          
           Your favor of Feb. 20. came safely to hand together with the miniature of Governor Lewis & watch string. I immediately sent them to his mother, not doubting that the person who of all others possessed the greatest portion of his affection was the one for whom his wishes would have destined it. the deplorable accident which has
			 placed her in the deepest affliction, is a great loss to the world also; as no pen can ever give us so faithful & lively an account of the countries & nations which he saw, as his own
			 would
			 have done, under the guidance of impressions made by the objects themselves. 
		   Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        